DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
This Office action is in response to the applicant’s communication filed on 4/27/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 7, with respect to Applicant’s claim amendments made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant’s arguments, see page 8, with respect to the deficiencies of the prior art of record in view of Applicant’s amendments to independent claims 1 and 10 have been fully considered and are persuasive.  The previous prior art rejections of claims 1-18 have been withdrawn. 
Applicant’s arguments, see page 8, with respect to the deficiencies of the prior art of record in view of Applicant’s amendments to independent claim 19 have been fully considered and are persuasive.  Therefore, the previous prior art rejections has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Quaid et al. (US 2006/0142657), as set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Quaid et al. (US 2006/0142657).
Quaid discloses (see Figs. 2A and 5) a surgical system comprising the following claim limitations:
(claim 19) an imaging system (30, Fig. 2A) ([0126]-[0127]; an imaging system such as a CT system, a fluoroscopic system, an ultrasound system, and the like may expressly be integrated with the haptic device system 30) configured to (i.e. capable of) capture an image of an anatomical feature ([0126]-[0127]; platform 39 expressly comprises an integrated imaging system such as a CT system, a fluoroscopic system, an ultrasound system, and the like that is fully capable of capturing an image of an anatomical feature); a robotic arm (33, Fig. 2A) mounted on the imaging system (30) (as expressly shown in Fig. 2A); a surgical instrument (50, Fig. 2A) mounted on the robotic arm (33) (as expressly shown in Fig. 2A); and an optical tracking element (i.e. tracking system 40; [0128]; [0130]-[0131]; [0142]) coupled to the imaging system (30) ([0130]-[0131]; [0142]; optical tracker 40 expressly attached to the haptic device system 30) and configured to (i.e. capable of) detect a position of a marker coupleable to the anatomical feature ([0128]; [0130]-[0131]; [0142]; optical tracker 40 
(claim 20) further comprising an actuator controllable to move the optical tracking element (40) along the imaging system ([0142]; tracker 40 expressly coupled to system 30 via an actuator/adjustable arm 34 (such as that shown in Fig. 5; [0136]) wherein the adjustable arm, a ball joint and a handle provide for controllable movement of the optical tracking element 40 along and/or about the imaging system 30).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a device or method as claimed that includes, in combination with the claim(s) as a whole, further including a coupling member having both a source and detector from an imaging system coupled to the coupling member, a surgical instrument coupled to an instrument support structure wherein the support structure is also coupled to the coupling member, and a tracking element mounted on the coupling member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771